The petition for rehearing is granted and the Clerk is directed to issue the Writ and set the cause down for oral argument.
The Petition herein for a Writ of Cer-tiorari to the District Court of Appeal, Fourth District of Florida, is granted and the cause is hereby set down for oral argument at 9:30.o’clock a. m. Tuesday, January 6, 1976. A maximum of twenty (20) minutes to the side is allowed but counsel is expected to use only so much of that time as is necessary.
Either side may waive oral argument. If both sides waive oral argument the case will be promptly assigned for decision and the cause expedited.
The Court has tentatively accepted jurisdiction of this case; however, the parties should be prepared to argue the jurisdictional issue should the question be raised by the Court. \
The time for filing briefs on the merits is set forth in Rule 4.5c(6), F.A.R. Please file an original and two copies of all briefs. Unless briefs are timely filed, the privilege of oral argument will be forfeited.
No continuances will be granted except upon a showing of extreme hardship. 308 So.2d 647.
ADKINS, C. J., and. ROBERTS, BOYD, OVERTON, ENGLAND, SUND-BERG and HATCHETT, JJ„ concur.